NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRUCE EDWARD COMMITTE,                          No. 21-35161

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01013-AA

 v.
                                                MEMORANDUM*
MILLER NASH GRAHAM & DUNN LLP;
P. K. RUNKLES-PEARSON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Bruce Edward Committe appeals pro se from the district court’s judgment

dismissing his employment action alleging retaliation in violation of the Age

Discrimination in Employment Act (“ADEA”). We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We affirm.

      The district court properly dismissed Committe’s action because Committe

failed to allege facts sufficient to state a plausible claim. See Poland v. Chertoff,

494 F.3d 1174, 1179-80 (9th Cir. 2007) (setting forth elements of an ADEA

retaliation claim and explaining that an “adverse employment action is any adverse

treatment that is based on a retaliatory motive and is reasonably likely to deter the

charging party or others from engaging in protected activity” (citation and internal

quotation marks omitted)); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are to be liberally construed, a plaintiff must still

present factual allegations sufficient to state a plausible claim for relief).

      Contrary to Committe’s contention, the district court did not dismiss his

action on the basis of any privilege or immunity.

      Committe’s motion to proceed in forma pauperis (Docket Entry No. 3) is

denied as unnecessary.

      AFFIRMED.




                                            2                                    21-35161